 



Exhibit 10.U



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

DATED JANUARY 10, 2005

BETWEEN

VALEO

AS BUYER

AND

JOHNSON CONTROLS

AUTOMOTIVE ELECTRONICS

AS SELLER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  DEFINITIONS AND INTERPRETATION     2  
 
           
2.
  SALE AND PURCHASE OF THE TRANSFER SHARES     7  
 
           
3.
  PURCHASE PRICE     7  
 
           
4.
  CONDITIONS PRECEDENT TO CLOSING     10  
 
           
5.
  PRECOMPLETION COVENANTS     11  
 
           
6.
  CLOSING     17  
 
           
7.
  REPRESENTATIONS AND WARRANTIES OF SELLER     18  
 
           
8.
  REPRESENTATIONS AND WARRANTIES OF BUYER     25  
 
           
9.
  CLAIMS FOR LOSSES BY BUYER     26  
 
           
10
  OTHER COVENANTS     31  
 
           
11
  CONFIDENTIALITY     35  
 
           
12
  ANNOUNCEMENTS     36  
 
           
13
  MISCELLANEOUS     36  
 
           
14
  GOVERNING LAW AND DISPUTE RESOLUTION     38  
 
           
15
  LIST OF ANNEXES     38  

i 



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT

This share purchase agreement (the “Agreement”) is made in Paris on this 10th
day of January 2005, in two original copies, by and between:

VALEO, a French société anonyme with an issued share capital of EUR 251,127,072,
registered with the Trade and Commercial Register of Paris under number 552 030
667, whose registered office is at 43 rue Bayen, 75017 Paris, represented by
______, duly authorized for the purposes of this Agreement (“Valeo”);

ON THE ONE HAND

AND

JOHNSON CONTROLS AUTOMOTIVE ELECTRONICS, a French société par actions simplifiée
with a share capital of EUR 150,772,500, registered with the Trade and
Commercial Register of Pontoise under number 403 860 968, having its registered
office at 18 chaussée Jules-César, 95520 Osny, France, and represented by
______, duly authorized for the purposes of this Agreement (“Seller”);

ON THE OTHER HAND

WHEREAS:



A.   Seller is, among other things, engaged through its Engine Electronics
Division in the design, development, marketing, manufacturing, and sale of
engine management systems, automotive engine electronic units and electronic
engine components in France and abroad (collectively the “Business”).   B.   The
Business comprises assets and liabilities that are currently part of Seller.  
C.   Seller has created, as sole shareholder, a new company, Engel Equipement, a
French société par actions simplifiée with a share capital of EUR 37,000,
registered at the Trade and Commercial Register of Paris under number 479 162
695 and represented by Ms Antje Merlin in her capacity as President (the
“Company”).       Before or on the Closing Date and in accordance with the terms
and conditions set forth in this Agreement, Seller shall contribute to the
Company, as a contribution in kind (apport partiel d’actif placé sous le régime
des scissions) (the “Contribution in Kind”) the Business, with a view to make
the Business a stand alone operation.       The date on which the Contribution
in Kind shall become effective is hereinafter referred to as the “Contribution
Date”.   D.   Seller also contemplates to enter into a subcontracting
arrangement in connection with certain interior electronic manufacturing
activities currently operated in its Premises in Sainte-Florine and Sablé, while
retaining the ownership of the corresponding production lines and intellectual
property rights. Terms and conditions of such arrangement are set forth in a
separate agreement (the “Entrustment Agreement”).

1



--------------------------------------------------------------------------------



 



E.   On the Closing Date, Seller shall hold 100% of the shares of the Company,
including both the shares issued upon the incorporation of the Company and those
issued as a consequence of the Contribution in Kind (together, the “Transfer
Shares”).   F.   On or prior to the date hereof, the worker’s committees
(comités d’entreprise) of Seller have given their opinion on the Transaction.  
G.   Seller desires to sell, transfer and assign to Valeo, and Valeo desires to
purchase and assume from Seller, the Transfer Shares in accordance with the
terms and conditions set forth herein.

IT IS AGREED AS FOLLOWS:



1.   DEFINITIONS AND INTERPRETATION



  1.1   Definitions



    In this Agreement (including in the recitals and Annexes thereto), unless
the context otherwise requires or unless otherwise specified hereinafter, the
following words shall have the following meaning:       “Accounting Rules” means
(i) the accounting practices and principles consistently used by Seller for the
preparation of its financial statements provided that if such practices and
principles are not in accordance with French GAAP, French GAAP shall be
applicable and (ii) the other practices and principles set forth in Annex 1(i);
      “Accounts” means the pro-forma financial statements of the Business,
consisting of a balance sheet of the Business as at the Accounts Date and an
EBITA statement for the Business for the period running from October 1st, 2003
through the Accounts Date, all prepared in accordance with the Accounting Rules
and the Carve-Out Principles, and attached as Annex 1(ii);       “Accounts Date”
means September 30, 2004;       “Accounts Date Liabilities” means EUR
6.2 million (six point two million Euros);       “Amount of Claims” is defined
in Article 9.2.3;       “Affiliate” means, in relation to any person other than
an individual, any person which Controls, is Controlled by, or is under common
Control with, such person;       “Base Purchase Price” has the meaning ascribed
to it in Article 3.1;       “Brazilian Affiliate” has the meaning ascribed to it
in Article 10.1.2;       “Business” has the meaning ascribed to it in paragraph
A of the recitals hereto;       “Business at Closing” has the meaning ascribed
to it in Article 10.1.2;       “Business Day” means any day other than a
Saturday, a Sunday or a legal holiday in France (within the meaning of
Article L. 222-1 of the French Labor Code);       “Business Employees” means the
persons employed within the scope of the Business as salariés, a list of which
at the date hereof is attached as Annex 1(iii);       “Buyer” means Valeo or the
Affiliate which it may designate in accordance with Article 13.2;

2



--------------------------------------------------------------------------------



 



    “Carve-Out Costs” means the costs relating to the carving out of the
Business as identified by the Parties, an estimate of such costs being given and
the corresponding works being described in Annex 1(iv);       “Carve-Out
Principles” means the practices and principles set forth in Annex 1(v) and used
by Seller to prepare the Accounts so as to give a true and fair picture of the
Business as if it were a stand-alone operation;       “Claim Notice” is defined
in Article 9.4.1;       “Closing” means the transfer to Buyer by Seller of the
ownership of the Transfer Shares;       “Closing Date” is defined in
Article 6.1;       “Closing Date Balance Sheet” is defined in Article 3.3.1;  
    “Closing Liabilities” means with respect to the Company as at the Closing
Date the sum of (A) all liabilities other than (i) Excluded Provisions,
(ii) items falling within the definition of Closing Working Capital, (iii) items
forming part of shareholders equity (e.g. capital, reserves, current and
retained earnings) and (iv) fixed assets suppliers payables and (B) all items of
financial debt. For the avoidance of doubt, Closing Liabilities shall include,
without limitation, the sum of all provisions other than the Excluded Provisions
and in particular provisions for IDR liabilities médailles du travail or other
pension or retirement liabilities and any provision related to products
manufactured or sold in connection with the Business (such provisions being
determined in accordance with Accounting Rules), the amount of all loans granted
by Governmental Authorities, any amount related to outstanding finance leases
and the profit sharing reserve. All such items shall be extracted from the
Closing Date Balance Sheet. For the avoidance of doubt, an example of
calculation of the Closing Liabilities is attached as Annex 1(vi)-Column (A);  
    “Closing Working Capital” means with respect to the Company as at Closing
Date the sum of (A) the difference between the total current assets and the
total current liabilities as commonly accepted by GAAP and (B) cash and cash
equivalent, if any. Total current assets include raw materials, merchandises,
work-in-progress and finished goods inventories, net receivables, prepayment and
other current assets. Total current liabilities include trade payables, current
social and tax liabilities, fixed assets payables net of advances on fixed
assets supplier payables and all other current liabilities. For the avoidance of
doubt, (i) Excluded Provisions, (ii) amounts to be paid by the Company to Seller
under the Contribution Agreement as reimbursement for the amount of taxe
professionnelle pertaining to the Business after Closing to be reimbursed by the
Company to Seller in accordance with article 17.4 of the Contribution Agreement,
and (iii) items falling within the definition of Closing Liabilities shall not
be considered as current liabilities for the purpose of this definition. Such
total current assets and current liabilities shall be extracted from the Closing
Date Balance Sheet. For the avoidance of doubt, an example of calculation of the
Closing Working Capital is attached as Annex 1(vi)-Column (B);       “Company
Securities” means any rights or securities giving their holder a right to
subscribe for, convert, exchange or otherwise acquire shares in the issued share
capital of the Company or giving access to any such share(s) or portion of the
share capital or the voting rights of the Company;

3



--------------------------------------------------------------------------------



 



    “Company” has the meaning ascribed to it in paragraph C of the recitals
hereto;       “Contract(s)” is defined in Article 5.3.2(i)(a);      
“Contributed Assets and Liabilities” is defined in Article 5.3.2(i);      
“Contributed Intellectual Property” has the meaning ascribed to it in
Article 5.3.2(i)(c);       “Contribution Agreement” has the meaning ascribed to
it in Article 5.3.1;       “Contribution Date” has the meaning ascribed to it in
paragraph C of the recitals hereto;       “Contribution in Kind” has the meaning
ascribed to it in paragraph C of the recitals hereto;       “Control” has the
meaning set forth in article L. 233-3 of the French Commercial Code;      
“Encumbrance” means, in respect of any given asset, any encumbrance or security
interest including but not limited to any charge, mortgage, pledge, security,
lien, option right, right of first refusal;       “Entrustment Agreement” shall
have the meaning ascribed to in paragraph D of the recitals hereto;      
“Environmental Law” means Law relating to pollution, the protection of the
environment, or the use, storage or disposal of hazardous substances, waste,
contaminant, pollutant or toxic substance;       “Excluded Provisions” mean



  (a)   any provision or debt recorded by the Company relating to any subsidy
granted by any Governmental Authority (other than loans granted by Governmental
Authorities), notwithstanding the fact that the relevant Governmental
Authorities or third parties would not have given their consent to the transfer
of such subsidy as at Closing Date;     (b)   any provision or debt recorded by
the Company relating to costs in connection with the carving-out of the Business
(including Carve-Out Costs);     (c)   any provision or debt recorded by the
Company relating to environmental costs (including Specific Environmental
Compliance Costs);     (d)   any provision or debt recorded by the Company
relating to transfer costs linked to the removal from the Pontoise site of
administrative and R&D business employees upon expiration of the Transition
Services Agreement;     (e)   any provision or debt recorded by the Company
relating to the transfer of activities between the Sainte-Florine and the Sablé
manufacturing sites; and     (f)   any provision or debt recorded by the Company
relating to a potential risk of requalification of temporary workers;



    “Final Closing Liabilities” has the meaning ascribed to it in Article 3.3.5;
      “Final Closing Working Capital” has the meaning ascribed to it in
Article 3.3.5;

4



--------------------------------------------------------------------------------



 



    “Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions;      
“Governmental Permits” means all permits and licenses, certificates of
inspection, approvals or other authorizations necessary for the operation of the
Business or the Premises as currently operated under applicable Law;      
“Independent Expert” means (i) de Ricol, Lasteyrie & Associés or, in the event
Ricol, Lasteyrie & Associés is unable to act for any reason, (ii) any other
accounting firm of international reputation jointly appointed by Buyer and
Seller, or failing Buyer and Seller to agree on the name of such other
accounting firm within a fifteen-day period starting on the date on which Ricol,
Lasteyrie & Associés has made known that it could not act as independent expert
and (iii) any accountant appointed by the President of the Commercial Court of
Paris acting en référé at the request of any of the Parties hereto;      
“Intellectual Property Rights” means all industrial and intellectual property
rights, including registered trade marks, service marks, patents, utility
models, registered designs, applications for, and the right to apply for any
such rights, inventions, trade and business names, copyrights, computer
software, domain names and databases, which may subsist in any part of the world
together with all renewals and extensions;       “Key Employees” means those
persons whose names appear in Annex 1(vii);       “Law” means any applicable
mandatory laws, regulations, statutes, rules or orders of any Governmental
Authority;       “Losses” means any liabilities, obligations, damages, losses,
deficiencies, costs, penalties, interest and expenses including without
limitation the reasonable fees and expenses of legal counsel;       “Material
Contracts” means those of the Contracts listed in Annex 1(viii);       “Material
Contracts Consents” means the written consent of each counter-party to the
Material Contracts listed in Annex 1(viii) Part 2 to the transfer of such
Material Contract from Seller to the Company and to the transfer of the Transfer
Shares to Buyer;       “Notice of Objection” has the meaning ascribed to it in
Article 3.3.2;       “Normative Working Capital” means EUR 42.6 million (forty
two point six million Euros);       “Party” means Buyer or Seller (together, the
“Parties”);       “Premises” shall mean the premises in which the Business is
operated, as described in Annex 1(ix);       “Proposed Closing Liabilities” has
the meaning ascribed to it in Article 3.3.1;       “Proposed Working Capital”
has the meaning ascribed to it in Article 3.3.1;       “Proprietary Information”
means all information (whether or not protectable by patent, copyright, mask
works or trade secret rights) not generally known to the public (except for
patents), including, but not limited to, works or authorship, inventions,
discoveries, patentable subject matter, patents, patent applications, industrial
models, industrial designs, trade secrets, trade secret rights, software,

5



--------------------------------------------------------------------------------



 



    works, copyrightable subject matters, copyright rights and registrations,
dies, molds, tools and tooling, mask works, know-how and show-how, trademarks,
trade names, service marks, emblems, logos, insignia and related marks and
registrations, specifications, technical manuals and data, libraries,
blueprints, drawings, proprietary processes, product information and development
work-in-process;       “Purchase Price” has the meaning ascribed to it in
Article 3.1;       “Purchase Price Adjustment” has the meaning ascribed to it in
Article 3.3.6;       “Reference Liabilities” means the sum of the Accounts Date
Liabilities plus an amount of EUR 3.8 million, i.e. a total amount of EUR
10 million (ten million Euros);       “Seller’s Response” has the meaning
ascribed to it in Article 3.3.3;       “Specific Environmental Compliance Costs”
means the expenses to be made in order to remedy certain non compliances of the
Business, as currently operated, with Environmental Law, as identified by the
Parties; such expenses, which represent an estimated maximum total amount of EUR
422,000, and the corresponding remediation works are listed in Annex 1(x);      
“Shared Supply Agreements” has the meaning ascribed to it in Article 5.3.3(iii);
      “Tax” means taxes, duties, levies, fees, assessments and governmental
charges of any kind, whether payable directly or by withholding, including
without limitation, income, franchise, property, sales, customs, value added,
employment, gains, and social security taxes and charges (including in respect
of pension and retirement contributions, family allowance contributions and all
other contributions assessed on salaries), contributions to complementary or
supplementary retirement plans, contributions to unemployment funds, CSG, CRDS,
together with any interest, penalties or additions to tax with respect thereto;
      “Transaction” means the sale and purchase of the Transfer Shares, as is
contemplated in this Agreement;       “Transfer Shares” has the meaning ascribed
to it in paragraph E of the recitals hereto.



  1.2   Interpretation



    In this Agreement (including in the recitals and Annexes thereto), unless
the context otherwise requires or unless otherwise specified hereinafter:



  (a)   references to Articles and Annexes are references to articles of, and
annexes to, this Agreement;     (b)   a reference to any agreement shall include
any amendment, modification and supplement thereto and waiver thereof which may
become effective from time to time, unless otherwise indicated;     (c)  
references to a person shall be construed so as to include any individual, firm,
company, government, state or agency of a state or any other entity incorporated
or established as a separate legal entity and shall include any successor (by
merger or otherwise) of such entity;     (d)   references to times of the day
are to Paris time;

6



--------------------------------------------------------------------------------



 



  (e)   references to any document being in “agreed form” is to a document in
the form signed or initialed by or on behalf of the Parties for identification;
    (f)   when calculating the period of time within which or following which
any act is to be done or step taken, the date which is the reference day in
calculating such period shall be excluded and if the last day of such period is
not a Business Day, the period shall end on the next day which is a Business
Day;     (g)   headings to Articles and Annexes are for convenience only and do
not affect in any way the interpretation thereof;     (h)   the Annexes and any
other attachments to this Agreement form an integral part of this Agreement and
shall have the same force and effect as if expressly set out in the body of this
Agreement and any reference to this Agreement shall include the Annexes and any
other attachments to this Agreement; and     (i)   any statement which refers to
the knowledge, information, belief or awareness of Seller or any similar
expression means the knowledge of the relevant matters which Seller has or
should reasonably have after having made appropriate investigations.



2.   SALE AND PURCHASE OF THE TRANSFER SHARES       Upon the terms and subject
to the conditions set forth in this Agreement, Seller hereby undertakes to sell
to Buyer at Closing and Buyer undertakes to purchase at Closing, all but not
less than all of the Transfer Shares, free and clear of any Encumbrances,
together with all rights then and thereafter attached thereto, including all
dividends to be distributed in respect of the Transfer Shares after the Closing
Date.   3.   PURCHASE PRICE



  3.1   Price



    The aggregate purchase price for all the Transfer Shares (the “Purchase
Price”) shall be an amount equal to:



  (i)   EUR 323,900,000 (three hundred and twenty three million nine hundred
thousand Euros) (the “Base Purchase Price”); plus or minus     (ii)   the
Purchase Price Adjustment, as determined in accordance with Article 3.3.



  3.2   Payment



    The Base Purchase Price shall be paid in full in immediately available funds
on the Closing Date by Buyer to Seller in accordance with Article 6.3. The
Purchase Price Adjustment shall be paid in accordance with Article 3.3.6.

7



--------------------------------------------------------------------------------



 



  3.3   Purchase Price Adjustment     3.3.1   Within thirty (30) days following
the Closing Date, Seller shall prepare a Closing Date balance sheet (the
“Closing Date Balance Sheet”) in accordance with the Accounting Rules and shall
send to Buyer such Closing Date Balance Sheet together with a statement setting
forth its estimate of the Closing Working Capital (the “Proposed Closing Working
Capital”) and of the Closing Liabilities (the “Proposed Closing Liabilities”).
Such statement shall be reasonably detailed.     3.3.2   Buyer shall have sixty
(60) days to review the Proposed Working Capital and the Proposed Closing
Liabilities. In the event that Buyer disagrees with the Proposed Closing Working
Capital or the Proposed Closing Liabilities, Buyer shall send to Seller no later
than on the last Business Day of such sixty-day period, a notice (the “Notice of
Objection”) setting forth in reasonable details the modifications to be made to
the Proposed Closing Working Capital and/or the Proposed Closing Liabilities.  
  3.3.3   Seller shall then have twenty (20) days starting on the date of
receipt of the Notice of Objection to review and respond to the Notice of
Objection (the “Seller’s Response”).     3.3.4   If Seller and Buyer are unable
to resolve all of their disagreements within thirty (30) days following the
receipt by Buyer of Seller’s Response, the items in dispute shall be submitted
to the Independent Expert who shall determine in accordance with Article 1592 of
the French Civil Code the corrections to be made to the Proposed Closing Working
Capital and/or the Proposed Closing Liabilities. The Independent Expert shall
only make corrections to the Proposed Closing Working Capital and/or the
Proposed Closing Liabilities in respect of the items still in dispute and shall
make such corrections in accordance with the Accounting Rules. The Independent
Expert shall render its decision as to the items in dispute in writing and shall
give reasonable details in support of its decision. The Parties undertake to
make their best efforts to allow the Independent Expert to render its decision
within sixty (60) days from the date on which the items in dispute are referred
to it. In performing its duties, the Independent Expert shall comply with the
principe du contradictoire. The Independent Expert’s decision shall be final and
binding on Buyer and Seller. The fees and expenses of the Independent Expert
shall be equally shared by the Parties.     3.3.5   The “Final Closing Working
Capital” and the “Final Closing Liabilities” shall be (i) the Proposed Closing
Working Capital and the Proposed Closing Liabilities if no Notice of Objection
is sent to Seller during the sixty-day period referred to in Article 3.3.2
above, (ii) the Proposed Closing Working Capital and the Proposed Closing
Liabilities as modified in accordance with the Notice of Objection if no
Seller’s Response is sent to Buyer within the twenty-day period referred to in
Article 3.3.3, or (iii) the Proposed Closing Working Capital and the Proposed
Closing Liabilities as adjusted either by (x) agreement of Buyer and Seller
within the thirty-day period referred to in Article 3.3.4 following Seller’s
Response to the Notice of Objection or (y) the Independent Expert.

8



--------------------------------------------------------------------------------



 



  3.3.6   On the tenth (10th) Business Day following the date on which the Final
Closing Working Capital and the Final Closing Liabilities have eventually been
determined in accordance with the provisions of Article 3.3.5 above, a purchase
price adjustment (the “Purchase Price Adjustment”), if any, shall be paid in
immediately available funds to the account designated for that purpose by the
payee to the payor as follows:



  (i)   if the Final Closing Liabilities exceed the Reference Liabilities,
Seller shall pay to Buyer an amount equal to the difference between the Final
Closing Liabilities and the Reference Liabilities;     (ii)   if the Final
Closing Liabilities are less than the Reference Liabilities, Buyer shall pay to
Seller an amount equal to the difference between the Reference Liabilities and
the Final Closing Liabilities;     (iii)   if the Final Closing Working Capital
is less than 101% but not less than 99% of the Normative Working Capital, no
amount shall be due by any party to the other in respect of any Closing Working
Capital adjustment;     (iv)   if the Final Closing Working Capital is less than
99% of the Normative Working Capital, Seller shall pay to Buyer an amount equal
to the difference between 99% of the Normative Working Capital and the Final
Closing Working Capital; if the latter is below eighty two per cent (82%) of the
Normative Working Capital, the said difference shall bear interest at a rate of
4% per year calculated pro rata temporis between the Closing Date and the date
of payment of the Purchase Price Adjustment;     (v)   if the Final Closing
Working Capital is more than 101% of the Normative Working Capital, Buyer shall
pay to Seller an amount equal to the difference between the Final Closing
Working Capital and 101% of the Normative Working Capital.



  3.3.7   For the purpose of determination of the Proposed and Final Closing
Working Capital and the Proposed and Final Closing Liabilities, Buyer shall see
that the Company opens its books and records to Seller and its advisors and to
the Independent Expert as applicable and provide information as may be
reasonably requested for that determination. Similarly, Seller shall also open
its books and records to Buyer and its advisors as well as to the Independent
Expert as applicable and provide information as may be reasonably required for
similar purposes, it being specified that Buyer shall not have access to
accounting data pertaining exclusively to activities of the Seller other than
the Business. The inventory takes (inventaires des stocks) in the Premises of
Seller in Sainte-Florine and Sablé to be conducted in order to prepare the
Closing Date Balance Sheet shall be completed in the presence of Buyer and its
advisors.

9



--------------------------------------------------------------------------------



 



4.   CONDITIONS PRECEDENT TO CLOSING



  4.1   Conditions Precedent to the Obligations of both Seller and Buyer



    The obligations of the Parties to sell and purchase the Transfer Shares and
to take the other steps required to be taken by the Parties at Closing are
subject to the obtaining of all anti-trust clearances on or prior to the Closing
Date, and such anti-trust clearance shall be final.



  4.2   Conditions Precedent to Buyer’s Obligations



    The obligations of Buyer to complete the Transaction contemplated hereunder
on the Closing Date is conditional upon the satisfaction or waiver of the
following conditions (which Buyer shall be entitled to waive in its sole
discretion):



  (i)   each of the representations or warranties made by Seller hereunder shall
be true and correct in all material respects at the Closing Date as though made
on the Closing Date (except otherwise specifically provided for);     (ii)   the
covenants of Seller to be performed or complied with on or prior to the Closing
Date under Articles 5.2, 5.3.1, 5.3.2, 5.3.3(i) and 5.3.3(ii)(a) shall have been
performed or complied with by Seller in all material respects on or prior to the
Closing Date; and     (iii)   all Material Contracts Consents shall have been
obtained.     4.3   Conditions Precedent to Seller’s Obligations



    The obligations of Seller to complete the Transaction contemplated hereunder
on the Closing Date is conditional upon the satisfaction or waiver of the
following conditions (which Seller shall be entitled to waive in its sole
discretion):



  (i)   each of the representations or warranties made by Buyer hereunder shall
be true and correct in all material respects as of the Closing Date as though
made on the Closing Date (except otherwise specifically provided for); and    
(ii)   the covenants of Buyer to be performed or complied with on or prior to
the Closing Date shall be performed or complied with by Buyer in all material
respects on or prior to the Closing Date.     4.4   Time Limit - Conditions
Precedent Not Satisfied



    All the above conditions shall be satisfied at the latest on March 31, 2005.
This Agreement shall automatically terminate on the earliest of (i) the fifth
(5th) Business Day following the occurrence of any event that rendered any of
the above conditions incapable of being satisfied (unless this condition
precedent has been waived by the Party(/ies) entitled to waive it before this
date) or (ii) March 31, 2005. The Parties may nonetheless decide to postpone
such time limit in the event the condition precedent contemplated by Article 4.1
is not satisfied due to technical constraints.

10



--------------------------------------------------------------------------------



 



    If this Agreement is so terminated, no Party shall have any liability or
further obligation to the other Party except for any liability arising from a
breach of such Agreement and for any obligation under Articles 11, 12, 13 and
14.   5.   PRECOMPLETION COVENANTS



  5.1   Conditions Precedent



    Seller and Buyer shall co-operate and use their respective commercially
reasonable endeavors in order to obtain satisfaction of the conditions referred
to in Articles 4.1, 4.2 and 4.3 as soon as practicable after signature of this
Agreement.



  5.2   Ordinary Course of Business



    Except as otherwise specified herein, after the date hereof and until
Closing, Seller shall (and shall see that the Company) operate(s) and carry(ies)
on the Business in the ordinary course of business, as a bon père de famille,
with due diligence as to preserve the value of the business, its reputation and
its relations with third parties, Governmental Authorities and any other parties
with which it has business relationships, and shall not incur any liabilities
other than those arising from the normal course of business, consistent with
past practices without change of policy or procedure and without material
interruption in nature, scope or manner, or as set forth in this Agreement.  
    In particular, Seller shall:



  (i)   cause the Company not to declare or pay any dividends whether in cash,
securities or other property;     (ii)   cause the Company not to issue or sell
any capital stock, bond or other securities, except as a result of the
Contribution Agreement;     (iii)   cause the Company not to change or amend its
by-laws except as a consequence of the Contribution Agreement;     (iv)   not,
except as contemplated in Annex 5.2(iv), sell, transfer, lease or otherwise
dispose of any property or assets forming part of the Business where the value
of such assets or property as reported in the Accounts exceed EUR 50,000 per
item (or EUR 100,000 in the aggregate), other than in the ordinary course of
business consistent with past practice;     (v)   not fail to manage the working
capital of the Business in the ordinary course of business consistent with past
practice;     (vi)   not postpone or delay any of the investment which is
planned in the investment program attached as Annex 5.2(vi);     (vii)   not
fail to use commercially reasonable efforts to maintain the property and assets
forming the Business substantially in their current state of repair;    
(viii)   not implement general wage increases or other increase in benefits
except as required by law or collective agreements;

11



--------------------------------------------------------------------------------



 



  (ix)   not issue guarantees or letters of comfort, and generally, incur
indebtedness with respect to the Business other than in the ordinary course of
business;     (x)   cause the Company not to do any of the items listed in
paragraphs (iv) to (ix) above.



    Prior to the Contribution Date, Seller shall not take, in respect of the
Business, any actions that would be inconsistent with the foregoing.



  5.3   Contribution in Kind of the Business     5.3.1   Contribution Agreement
– Completion of the Contribution in Kind         On or before the Closing Date,
Seller shall contribute the Business to the Company, as a contribution in kind
of an on-going concern without joint liability between Seller and the Company
(apport partiel d’actif placé sous le régime des scissions sans solidarité – the
“Contribution in Kind”). For that purpose, Seller and the Company shall as soon
as practicable enter into the contribution agreement substantially in the form
attached as Annex 5.3.1 (the “Contribution Agreement”).         The Contribution
in Kind shall be deemed completed when the last of the decisions of the sole
shareholders of Seller and the Company approving the Contribution in Kind shall
have been made.     5.3.2   Contributed and Excluded Assets and Liabilities



  (i)   Contributed Assets and Liabilities



      Except as set forth in Article 5.3.2(ii), Seller undertakes to contribute
to the Company pursuant to the Contribution Agreement all of the tangible and
intangible assets necessary to operate the Business as it is currently operated
and certain of the liabilities directly related to the Business (the
“Contributed Assets and Liabilities”), as follows:



  (a)   subject to the provisions of Article 5.3.3, the benefits of all the
contracts pertaining to the Business, a non exhaustive list of which as at the
date hereof is given in Annex 5.3.2(i)(a), including those entered into in the
ordinary course of business between the date hereof and the Closing Date and
excluding those terminated in the ordinary course of business between the date
hereof and the Closing Date (the “Contracts” and individually a “Contract”);    
(b)   all equipment, fixtures and supplies pertaining to the Business, a non
exhaustive list of which as at September 30, 2004 is attached as Annex
5.3.2(i)(b), including the equipment, fixture and supplies acquired since
September 30, 2004 in the ordinary course of business or in accordance with the
investment program set forth in Annex 5.2(vi) and excluding any equipment,
fixture and supplies sold in the ordinary course of business between
September 30, 2004 and the Closing Date;

12



--------------------------------------------------------------------------------



 



  (c)   all intellectual property pertaining to the Business, including but not
limited to those listed in Annex 5.3.2(i)(c) (the “Contributed Intellectual
Property”);     (d)   all Governmental Permits, which are assignable or
transferable to the Company, pertaining to the Business, including but not
limited to those identified in Annex 5.3.2(i)(d)(i);         Annex
5.3.2(i)(d)(ii) contains a list of all Governmental Permits required by Law to
operate the Business, which are not assignable or transferable to the Company,
and as such not included in the Contributed Assets and Liabilities;     (e)  
the receivables and other current assets relating to the Business;     (f)   the
payables relating to the Business;     (g)   the inventory relating to the
Business as well as the inventory of Seller related to its interior electronic
manufacturing activities currently operated in Seller’s Premises in
Sainte-Florine and in Sablé;     (h)   the Premises owned by Seller identified
in Annex 5.3.2(i)(h);     (i)   the software, software licenses (if legally
assignable) and hardware used to conduct the Business as identified in Annex
5.3.2(i)(i);     (j)   the liabilities which are identified in Annex
5.3.2(i)(j), it being understood that the amount and creditors (but not the
nature) of such liabilities may be revised as a result of events occurring in
the ordinary course of business between the date hereof and the Closing Date;  
  (k)   claims and potential claims by clients or other third parties in
connection with products of the Business;     (l)   any “Johnson Controls”
marked sales and marketing or packaging materials, other similar Johnson
Controls identified sales and marketing or packaging materials and marketing
studies, but only to the extent that such sales and marketing or packaging
materials are necessary for the Company to continue its operation without
disruption during a six- (6-)month period following the Closing Date (it being
understood that such restriction would not apply to the use of machinery and
tooling being engraved with any “Johnson Controls”).



      The employment contracts concerning the Business Employees (excluding
those of such employment contracts terminated in the ordinary course of business
between the date hereof and the Closing Date and including those of such
employment contracts concluded in the ordinary course of business between the
date hereof and the Closing Date in accordance with the recruiting program
attached as Annex 5.3.2(i)(k) shall be transferred to the Company in accordance
with Article L.122-12 of the French Labor Code or otherwise, provided that
protected employees (salariés protégés) shall not be transferred to the Company
unless and until the relevant French labor authorities (Inspection du Travail)
have approved such transfer.

13



--------------------------------------------------------------------------------



 



      No title, right or license of any kind shall be granted to the Company
pursuant to the Contribution in Kind with respect to Seller’s or any of its
Affiliates’ Proprietary Information other than (a) the Contributed Intellectual
Property or (b) as contemplated by the Patent Co-Ownership Agreement referred to
in Article 6.4(a).



  (ii)   Excluded Assets and Liabilities



      The Contributed Assets and Liabilities shall not include any of the
following:



  (a)   any Intellectual Property or Proprietary Information listed in Annex
5.3.2(ii)(a);     (b)   any claim, right or interest of Seller in or to any
refund, rebate, abatement or other recovery for any Tax, together with any
interest due thereon or penalty rebate arising therefrom, for any periods prior
to the Contribution Date as regard VAT and income taxes;     (c)  
[intentionally omitted];     (d)   any “Sagem” marked sales and marketing or
packaging materials, other similar Sagem identified sales and marketing or
packaging materials and any marketing or packaging materials and any marketing
studies except in relation to the Business, it being understood that such
restriction would not apply to the use of machinery and tooling being engraved
with any “Sagem” mark;     (e)   any Contract listed in Annex 5.3.2(ii)(e);    
(f)   the participation held by Seller in Autronic, a company duly organized
under the laws of Tunisia;     (g)   liabilities other than those mentioned in
Article 5.3.2(i)(j) and Article 5.3.2(i)(k) and financial debts of Seller;    
(h)   the equipment, fixture, supplies and inventories as listed or described in
Annex 5.3.2(ii)(h).     5.3.3   Contracts     (i)   Contracts containing no
change of control clauses



      As soon as possible after the date hereof, Seller and the Company shall
jointly notify by registered letter with acknowledgement of receipt, in the form
set forth in Annex 5.3.3(i), the contemplated transfer of each Contract listed
in Annex 5.3.2(i)(a) Part 1 to the counter-party of such Contract, in order to
inform such counter-party of the transfer of such Contract to the Company and of
the contemplated sale of the Transfer Shares to Buyer.

14



--------------------------------------------------------------------------------



 



  (ii)   Contracts containing change of control clauses     (a)   As soon as
possible after the date hereof, Seller and the Company shall jointly notify by
registered letter with acknowledgement of receipt, in the form set forth in
Annex 5.3.3(ii)(a), the contemplated transfer of each Contract listed in Annex
5.3.2(i)(a) Part 2 to the counter-party of such Contract, in order to request
the consent of such counter-party to the Transaction.         For the avoidance
of doubt, Buyer and Seller agree that the absence of consent of a counter-party
(other than the Material Contracts Consents) to the Transaction shall not
prevent Closing to occur.     (b)   Should a counter-party expressly refuse to
give its consent to the transfer of a Contract entered into between Seller and
such counter-party (other than the Material Contracts Consents), Seller shall
keep responsibility for the concerned Contract, which shall not be contributed
to the Company.         Buyer and Seller agree that in that case, to the extent
not prohibited by the concerned Contract or by other contractual undertakings of
Seller, Seller shall subcontract from the Closing Date to the Company the
supplying of all equipment required for the performance of the concerned
Contract, on same terms and conditions.     (c)   The Parties and the Company
will in addition continue to try to obtain the consent of the concerned
counter-party to transfer to the Company of the non assigned Contract.     (d)  
More generally, should Seller or its Affiliates need to subcontract to the
Company any other supplies or services, the Parties shall cooperate in good
faith to reach an agreement on the terms and conditions of the supplies or
services to be so subcontracted.     (iii)   Shared Supply Agreements



      Agreements entered into by Seller with its suppliers and relating to both
the Business and other activities of Seller, a non exhaustive list of which is
attached as Annex 5.3.3(iii) (the “Shared Supply Agreements”) shall not be
contributed to the Company and shall be dealt with in accordance with the terms
of this Article 5.3.3(iii).



  (a)   As soon as possible after the date hereof, the Parties shall commit
their best endeavors so that each of Seller and the Company shall continue to
benefit after Closing from the same contractual terms and the same volume
effects as currently awarded to Seller under the Shared Supply Agreements.    
    For that purpose, Seller and Buyer shall in particular jointly approach each
of the suppliers concerned by the Shared Supply Agreements in order to request
from such suppliers their consent to

15



--------------------------------------------------------------------------------



 



      extend to the Company the same terms and conditions as those currently
benefiting to Seller.     (b)   If the counter-party to any Shared Supply
Agreement does not consent to extend to the Company the same terms and
conditions as those currently benefiting to Seller, Seller shall retain the
concerned Shared Supply Agreement and, if requested by Buyer, supply the Company
under the same terms and conditions as those prevailing between Seller and the
counter-party under the concerned Shared Supply Agreement. Seller shall be
entitled to review the terms and conditions currently applicable under the
Shared Supply Agreements retained by Seller after August 31, 2005 and from time
to time after such date in order to reflect changes in the supply conditions
negotiated in the ordinary course of business with the counter-parties
concerned.         It is specified that Seller shall have no liability in case
of default or delay of the counter-party and Buyer shall not be entitled to any
warranty from Seller (and shall cause the Company to waive any warranty from
Seller) pertaining to products supplied by Seller to the Company in accordance
with this Article 5.3.3(iii)(b).     (c)   The Parties and the Company will in
addition continue to try to obtain the consent of the concerned counter-party in
order to extend to the Company the terms and conditions of the retained Shared
Supply Agreements.     (iv)   Material Contracts         As soon as possible
after the date hereof, Seller undertakes to organize, in cooperation with Buyer,
joint visits of the Parties to each of the customers listed in Annex 1(viii)
Part 1 in order to explain the Transaction to such customers and suppliers and
to encourage the obtaining of the consent of such customers and suppliers.    
(v)   Best efforts obligation         From the date hereof, Seller shall use its
best efforts to obtain the transfer of the Contracts to the Company, it being
specified that this obligation shall not be construed as an obligation for
Seller or its Affiliates to accept commercial concessions requested by
counter-parties as a condition of their consent and which would otherwise not
have been granted.

16



--------------------------------------------------------------------------------



 



6.   CLOSING



  6.1   Closing Date and Place



    Closing shall take place in Paris on a date (the “Closing Date”) which shall
be on the fifteenth (15th) Business Day after the conditions precedent referred
to in Articles 4.1, 4.2 and 4.3 shall have all been satisfied or waived, or at
any other earlier date agreed by the Parties.       All actions provided for in
Articles 6.2 to 6.4 to be taken at Closing shall be deemed to occur at the same
time and shall be legally completed only if all of them have been duly
performed.



  6.2   Seller’s Obligations with a view to Closing



    On the Closing Date, Seller shall deliver, or procure delivery, to Buyer or
its representatives of the following:



  (a)   a share transfer order (ordre de mouvement) in respect of the Transfer
Shares, duly executed in favor of Buyer as well as the updated share register
and shareholders minute book of the Company;     (b)   the written resignation,
effective upon Closing, of the Président of the Company;     (c)   executed
copies of the minutes of the decision of the sole shareholder of the Company
appointing as President of the Company a person designated by Buyer at least
three (3) Business Days prior to Closing, such appointment becoming effective
only upon occurrence of the Closing;     (d)   a copy of the report of the
commissaires à la scission relating to the Contribution in Kind and evidence of
the filing of such report, five (5) original copies of the executed Contribution
Agreement, three (3) original copies of the decision of the sole shareholder of
Seller having approved the Contribution in Kind and three (3) original copies of
the decision of the sole shareholder of the Company having approved the
Contribution in Kind.     6.3   Buyer’s obligations at Closing



    On the Closing Date, Buyer shall deliver to Seller appropriate documentation
showing that the Base Purchase Price has been paid to the bank account of
Seller, the details of which are given in Annex 6.3.



  6.4   Other actions at Closing



    At Closing:



  (a)   the Company and Seller shall enter into a French translation of the
Patent Co-Ownership Agreement substantially in the form attached as Annex
6.4(a);     (b)   the Company and Seller shall execute a Transition Services
Agreement substantially in the form attached as Annex 6.4(b);

17



--------------------------------------------------------------------------------



 



  (c)   the Company and Seller (as supplier) shall execute the Entrustment
Agreement referred in paragraph D of the recitals hereto substantially in the
form attached as Annex 6.4(c);     (d)   the Company and Seller shall execute a
free Loan for Use Agreement relating to the production lines used by the Company
for the performance of the Entrustment Agreement substantially in the form
attached as Annex 6.4(d);     (e)   the Company (as supplier) and Seller shall
execute an entrustment agreement, the term-sheet of which is attached as Annex
6.4(e).



7.   REPRESENTATIONS AND WARRANTIES OF SELLER

The Seller represents and warrants to Buyer, on the date hereof and on the
Closing Date (except specifically otherwise provided for) that:



  7.1   Capacity of Seller



    Seller is duly organized and validly existing and in good standing under the
laws of France.       Seller has the requisite power and authority to enter into
and to perform this Agreement and the other documents to be executed by it in
accordance with this Agreement.       This Agreement and all other documents to
be executed in accordance with it to which it is a party constitute, or will
when executed constitute, binding obligations of Seller in accordance with their
terms.



  7.2   No Conflict or Effect



    The execution and the performance by Seller of this Agreement and any other
agreement entered into pursuant to this Agreement shall not constitute a
violation of, or a default under, or conflict with (i) any term or provision of
its by-laws, or (ii) any contract to which Seller is a party, the effect of
which would impair the ability of Seller to perform its obligations pursuant to
this Agreement or to any other agreement entered into pursuant to this
Agreement, or (iii) any order, writ, injunction, decree, judgment or decision of
any legal body to which Seller is subject or by which Seller or any of its
properties and assets are bound, the effect of which would (i) materially impair
the ability of Seller to perform its obligations pursuant to this Agreement or
to any other agreement entered into pursuant to this Agreement or (ii) would
result in the creation of any Encumbrance upon the Transfer Shares or any of the
Contributed Assets.



  7.3   Ownership of the Transfer Shares



    Seller shall be the lawful owner of the Transfer Shares at Closing, free and
clear of any Encumbrances. Seller shall have valid and marketable title to the
Transfer Shares, and full legal right, authority and power to sell, transfer and
convey the

18



--------------------------------------------------------------------------------



 



    Transfer Shares to Buyer in accordance with the terms of this Agreement. At
Closing, Buyer shall have full title to the Transfer shares free and clear of
any Encumbrances.



  7.4   Due Incorporation – Contribution Agreement



    At Closing, the Company will be a French société par actions simplifiée
unipersonnelle and will be duly organized and validly existing, and no
resolution will have been passed nor any action taken for its dissolution.      
The by-laws of the Company are attached as Annex 7.4.



  7.5   Share Capital



    At Closing, all the issued share capital of the Company will be validly
issued and fully paid up. None of the issued and outstanding shares will have
been issued in violation of any pre-emptive rights or other third party’s rights
existing under the Company’s by-laws or any agreement to which the Company or
Seller is or will be a party. All shares will be ordinary shares, all of the
same class, bearing the same rights and obligations as provided in the by-laws
of the Company.       The Transfer Shares shall represent all the shares issued
and outstanding of the Company. The Company will not have issued or granted any
Company Securities other than the Transfer Shares.       The shares of the
Company will not be admitted to trading on any regulated securities exchange.



  7.6   No Subsidiary



    At Closing, the Company will not hold and will not have agreed to acquire by
merger, consolidation, purchase or otherwise any interest in any shares of any
company or other kind of partnership or corporate body.



  7.7   Assets



    Except as disclosed in Annex 7.7(a), as a result of the Contribution in
Kind, the Company will own all the assets free and clear of all Encumbrances,
necessary to operate the Business as it is currently operated or will have a
right to use such assets under the lease agreements set forth in Annex 7.7(b).  
    All the assets referred above are in good operating condition, subject to
normal wear and tear.       Subject to bad debt provisions recorded in the
Closing Date Balance Sheet, none of the accounts receivable owed to the Company
on the Closing Date is the subject of a claim notified to the Company nor of a
right of offset.

19



--------------------------------------------------------------------------------



 



  7.8   Compliance with Law



    Except as disclosed in Annex 7.8, to Seller’s knowledge, Seller operates the
Business in all material respects in conformity with Law.       Neither Seller
or the Company has received a notice alleging that the operation of the Business
is in material violation of any Law to which it is subject.



  7.9   Litigation



    Except as disclosed in Annex 7.9, and as regards the Business, neither
Seller or the Company is engaged in any civil, criminal, administrative,
arbitration, regulatory or other proceedings, claims, investigations, inquiries,
actions (including disciplinary) or prosecutions in any jurisdiction for which
the liability of Seller shall exceed EUR 50,000, and to Seller’s knowledge, none
of the foregoing is pending or threatened by or against Seller in connection
with the operation or the ownership of the Business.       No judicial or
arbitral decision and no decision from a Governmental Authority has been
rendered which may significantly affect the condition or prospects of the
Business.



  7.10   Insolvency and dissolution



    Neither Seller nor the Company is unable to pay its debts as and when they
fall due (en cessation des paiements) and is not subject to any proceedings with
a view to the prevention or resolution of business difficulties (prévention et
règlement amiable des difficultés des entreprises) or to a judgment of, or
requested for, dissolution, liquidation, bankruptcy or receivership.



  7.11   Matters Pertaining to Seller and its Affiliates



    Except as disclosed in Annex 7.11, and subject to the provisions of
Article 6.4, neither Seller nor any of its Affiliates will be a party, at
Closing, to any agreement for the provision of goods, services, or other
facilities to or by the Company, and no intercompany loans owed (i) by the
Company to Seller or its Affiliates or (ii) by Seller or its Affiliates to the
Company will be outstanding.



  7.12   Accounts – Off-balance sheet undertakings



    The Accounts give a true and fair view in accordance with the Accounting
Rules of the assets, liabilities, state of affairs of the Business as at the
Accounts Date and of the results of its operations for the period running from
October 1, 2003 through the Accounts Date.       The Accounts have been prepared
in accordance with the Accounting Rules applied on a consistent basis by Seller
and in accordance with the Carve-Out Principles.       The Carve-Out Principles
have been determined by Seller and are such as they give a reasonably true and
fair view of the EBITA of the Business for the financial year closed on the
Accounts Date as if it were a stand alone operation.

20



--------------------------------------------------------------------------------



 



    Except as disclosed in Annex 7.12, the Company will not have any off-balance
sheet undertakings (engagements hors bilan) and will not have issued any
warranties at Closing.



  7.13   Position since Accounts Date



    Since the Accounts Date:



  (a)   the Business has been conducted in the ordinary course so as to maintain
it as a going concern;     (b)   there has been no disposal or acquisition by
Seller of any asset within the scope of the Business except in the ordinary
course of business or planned in the investment program attached as Annex
5.2(vi);     (c)   Seller has not incurred, assumed or guaranteed any loans,
borrowings, indebtedness or other form of funding or credits or assistance or
guarantees or contingent liabilities, within the scope of the Business except in
the ordinary course of business.     7.14   Contracts



    Except as disclosed in Annex 7.14(i), the Company is not a party to any
contract, arrangement or obligation which will remain in effect after Closing
and:



  (a)   which would be entered outside the ordinary course of the business
and/or not on arm’s length term, or     (b)   under which all or part of the
Business would be leased to and/or under the management of any person, or    
(c)   which would restrict the freedom of the Company to carry any business
which it may see fit, or     (d)   would provide for representations and
warranties in connection with the sale of assets or equity interests by the
Company.



    Except as disclosed in Annex 7.14(ii), Seller and the Company will not have
defaulted in any material respects under any Contract which is of material
importance to the conduct of the Business as it is presently conducted.      
All the Contracts are valid and legally enforceable in accordance with their
terms on the date hereof. On the date hereof, neither Seller nor the Company has
received any indication that a party to any Contract intends to terminate or
materially amend any such Contract and to Seller’s knowledge there is no reason
to suspect that any such party intends to proceed with any such termination or
amendment in the future (whether as a result of the completion or the
Transaction or otherwise).



  7.15   Intellectual Property Rights



    No claim for infringement of any Intellectual Property Right of any third
party has been notified to Seller or the Company in connection with the
operation of the Business and, to Seller’s knowledge, the operation of the
Business and the corresponding sales of products do not infringe any such
Intellectual Property Rights.

21



--------------------------------------------------------------------------------



 



    Subject to the Patent Co-ownership Agreement and to software licenses which
are accessible to the Company at no additional significant cost, at Closing the
Company will have full and beneficial ownership of all the Intellectual Property
Rights (i) currently owned by Seller or any of its Affiliates and (ii) necessary
for the continuation of the Business as it is presently carried on including but
not limited to that pertaining to the “camless technology”. Except as disclosed
in Annex 7.15, subject to software licenses which are accessible to the Company
at no additional significant cost, all Intellectual Property Rights
(i) necessary for the continuation of the Business as it is presently carried on
and (ii) which does not belong to Seller or any of its Affiliates shall, on or
prior to the Closing Date, have been licensed to the Company at terms and
conditions which are not more onerous than those currently benefiting to Seller.
Counter-parties to licenses containing change of control provisions shall have
validly waived (whether expressly or tacitly) their rights to terminate such
licenses as a result of Buyer acquiring the Transfer Shares.



  7.16   Information Systems



    Subject to services to be provided under the Transition Services Agreement
and as disclosed in Annex 7.16, to Seller’s knowledge, at Closing, the Company
will be the legal and beneficial owner of, and will be entitled to freely use
and dispose of, or will have a valid right to use, all the information systems
which are required for the continuation of the Business as currently conducted.



  7.17   Insurance



    To Seller’s knowledge, all insurance policies now in force for the benefit
of the Business are currently in full force and effect, and all premiums due and
payable have been duly and punctually paid.       Seller currently maintains
(and will maintain until Closing) in full force and effect all insurance
policies which it is required to maintain under a contractual or legal
obligation or which, to Seller’s knowledge, are necessary to cover the risks
normally insured against by a person operating the Business, in the country of
operations of the Business, it being specified that the insurance coverage
provided by such policies of insurance will terminate or lapse by reason of the
Transaction.



  7.18   Tax



    Seller has properly and timely filed, or caused to be filed with all
appropriate Governmental Authorities, all Tax returns, reports and declarations
required by applicable Law to have been filed as regards the operation of the
Business. All such Tax returns as regards the Business are fair, complete and
correct in all material respects.       All Taxes due in respect of the
ownership or operation of the Business for all periods up to the Closing Date
have been paid in full or shall be sufficiently provisioned in the Closing Date
Balance Sheet.       The Company is not a member of any Tax group and will not
incur any Tax as a result of it leaving a Tax group.

22



--------------------------------------------------------------------------------



 



  7.19   Real Property



    Except as disclosed in Annex 7.19, at Closing, all real property which is
necessary in the carrying out of the Business as it is presently conducted will
be owned or leased by the Company under a lease agreement or other arrangement
which will provide for the right for the Company to use such real property in
the manner it is being used.       Except as disclosed in Annex 7.19, each lease
or other arrangement with respect to the use or occupation of a real property by
the Company will be in full force and effect at Closing and Seller (or the
Company since the Contribution Date) has complied with its obligations under the
relevant agreement(s) in all material respects.



  7.20   Business Employees     7.20.1   Key Employees



    Annex 7.20.1(i) contains, in respect of each of the Key Employees the
following information:



  (a)   name,     (b)   current salary (including all benefits),     (c)  
length of service,     (d)   length of any notice of termination of employment;
    (e)   severance payment(s); and     (f)   other terms providing for benefits
in excess of the applicable collective bargaining agreements



    Except as disclosed in Annex 7.20.1(ii), no material change has been made in
the rate of remuneration or the benefits (including pension benefits) or in the
other terms of engagement of any Key Employee since the Accounts Date.      
Except as disclosed in Annex 7.20.1(iii), no Key Employee has been given notice
of termination of his employment and nor has any Key Employee given notice to
terminate his employment.



  7.20.2   Other Business Employees



    Except as disclosed in Annex 7.20.2, the terms and conditions of employment
of all Business Employees other than the Key Employees (i) do not provide for
benefits in excess of the regional or national collective bargaining agreements
applicable to the industry to which the Business belongs and (ii) are in line
with the standard terms and conditions applied in France by other employers
engaged in a similar activity as the Business. All amounts due to the Business
Employees for all periods prior to the Closing Date have been paid or shall be
sufficiently provisioned in the Closing Date Balance Sheet.



  7.20.3   Labor Disputes



    Except as disclosed in Annex 7.20.3, there is not and during the past three
(3) years there has not been any collective labor dispute affecting the Business
and, to Seller’s

23



--------------------------------------------------------------------------------



 



    knowledge, there are no facts or circumstances which might give rise to any
such collective labor dispute.



  7.20.4   Employee Benefit Plans



    Except as disclosed in Annex 7.20.4, Seller does not provide, and has not
undertaken to provide, any material profit sharing, deferred compensation,
severance pay, health care, social, welfare, pension or retirement benefits or,
more generally, material rights of advantage to any Business Employees,
including termination, indemnity or prior notice rights, except for those
required by Law or any regional or national collective bargaining agreement the
application of which is mandatory.



  7.21   Environment



    Except as disclosed in Annex 7.8, Seller has obtained all relevant
authorizations and has made all required declarations pursuant to all applicable
Environmental Law within the context of the Business, and Seller has received no
claim and no investigation is being conducted by any Governmental Authority or
any third party concerning failure to comply with any Environmental Law within
the context of the Business. As regards the Business, Seller has not released
into the air, water or ground, any substance which may present any danger to
public health and safety or the protection of environment and which might give
right to a claim by any public authority or any third party.       The Premises
are not contaminated by any hazardous substances and have always been operated
by Seller in compliance with health and safety regulations.       The Premises
are asbestos free as well as the products manufactured by the Business.       To
the Seller’s best knowledge, no action has been undertaken by any administrative
or social security authority aiming at classifying any of the Premises as a site
amiante.



  7.22   Conformity of Products with Law



    The products sold with respect to the Business are in compliance with all
applicable safety, quality control and labeling material requirements and are
free from any material defect.       Except as disclosed in Annex 7.22, there
has not been any general product recall, rework, or post-sale warning by or to
Seller, with respect to the period preceding Closing, concerning any product
which was manufactured and/or sold within the context of the Business and there
are no decisions and/or judgments against Seller or the Company which within the
context of the Business were based in whole or in part upon a product defect.

24



--------------------------------------------------------------------------------



 



  7.23   No Other Representations and Warranties



    Except as expressly set forth in this Article 7, Seller does not make any
other representation or warranty of any kind, express or implied by law or
otherwise.



  7.24   Update of Annexes



    Seller may from time to time prior to three (3) Business Days before the
Closing Date, by notice in accordance with this Agreement, supplement or amend
Annex 7.7(a) to Annex 7.22 to reflect any new information arising from facts or
events occurring after the date hereof, including one or more supplements or
amendments to correct any matter that would otherwise constitute a breach of any
representation, warranty or covenant contained herein, it being understood,
however, that Seller shall, in accordance with Article 9 and notwithstanding
such disclosure supplement or amendment, indemnify Buyer for any Loss which it
may suffer by reason of the matters which are the object of the additional
disclosure.



  8.   REPRESENTATIONS AND WARRANTIES OF BUYER



    Buyer represents and warrants to Seller on the Date hereof and on the
Closing Date that:



  8.1   Capacity of Buyer



    Buyer is duly organized and validly existing and in good standing under the
laws of France and has the requisite power and authority, to enter into and to
perform this Agreement and the other agreements and documents to be executed in
accordance with it.       This Agreement and all other documents to be executed
in accordance with it to which Buyer is a party constitute, or will when
executed constitute, binding obligations of Buyer in accordance with their
terms.



  8.2   No Conflict



    The execution and the performance by Buyer of this Agreement and any other
agreement entered into pursuant to this Agreement shall not constitute a
violation of, or a default under, or conflict with (i) any term or provision of
its by-laws, or (ii) any contract of Buyer, the effect of which would impair the
ability of Buyer to perform its obligations pursuant to this Agreement or to any
other agreement entered into pursuant to this Agreement, or (iii) any order,
writ, injunction, decree, judgment or any legal body to which Buyer is a party
or by which Buyer or any of its properties and assets are bound, the effect of
which would materially impair the ability of Buyer to perform its obligations
pursuant to this Agreement or to any other agreement entered into pursuant to
this Agreement.

25



--------------------------------------------------------------------------------



 



  8.3   Insolvency and dissolution



    Buyer is not unable to meet its debts as they fall due (en cessation des
paiements) and is not subject to any bankruptcy or equivalent proceedings, in
particular to any proceedings with a view to the prevention or resolution of
business difficulties (prévention et règlement amiable des difficultés des
entreprises). Buyer is not subject to a judgment of, or requested for,
dissolution, liquidation, bankruptcy or receivership. Buyer has the financial
resources to effect the Transaction.



  8.4   Funding of the Transaction



    Buyer will at Closing have sufficient immediately available funds in cash or
cash equivalents to pay the Purchase Price or any other amounts due under this
Agreement.



  9.   CLAIMS FOR LOSSES BY BUYER     9.1   Liability of Seller         From and
after Closing, subject to and in accordance with the provisions of this
Agreement, Seller agrees to indemnify and hold Buyer and the Company harmless
from and against any and all Losses incurred by Buyer or the Company arising out
of, based upon, attributable to or resulting from:



  (i)   any inaccuracy or breach of any representation or warranty on the part
of Seller contained herein; and     (ii)   any breach of any covenant or
agreement on the part of Seller contained therein.



  9.2   Exclusions and Limitations of Seller’ Liability



    Notwithstanding any other provisions of this Agreement, Seller shall not be
liable under this Agreement:



  9.2.1   Time Limits         in respect of any claim unless (A) in the case of
a claim resulting from a breach of the representations and warranties contained
in Article 7.1 through 7.6 (inclusive), a Claim Notice (as defined in
Article 9.4.1) is given by Buyer to Seller within a period of ten (10) years
after Closing; (B) in the case of a claim resulting from a breach of the
representations and warranties contained in Article 7.18 (Tax), Article 7.21
(Environment) or Article 7.22 (Conformity of Products with Law), a Claim Notice
(as defined in Article 9.4.1) is given by Buyer to Seller within a period of
four (4) years after Closing; and (C) in all other cases, a Claim Notice (as
defined in Article 9.4.1) is given by Buyer to Seller within eighteen
(18) months after Closing;     9.2.2   Minimum Claims         in respect of any
claim made under Article 9.1 arising from any single circumstance if the
aggregate amount for which Seller would be liable under this Agreement in
respect of such claim does not exceed a threshold

26



--------------------------------------------------------------------------------



 



    of EUR 125,000 (one hundred and twenty five thousand Euros), it being
understood that (i) if such amount is exceeded in respect of an individual
claim, subject as otherwise provided in this Agreement, the full amount of such
liability in respect of that claim shall be recoverable from Seller (without
prejudice to the other provisions of this Agreement and in particular to the
provisions of Article 9.2.3) and (ii) that any series of claims having the same
cause shall be regarded for the purpose of this Article 9.2.2 as a single claim;
    9.2.3   Deductible (franchise)         unless the cumulative and aggregate
amount for which Seller is liable under Article 9.1(i) (the “Amount of Claims”)
exceeds a deductible (franchise) equal to EUR 6,500,000 (six point five million
Euros), it being understood that if such deductible is exceeded, Seller shall
only be liable for the amounts in excess of such deductible;     9.2.4   Maximum
Claims         in respect of all claims made under this Agreement which would
exceed in aggregate, 30% (thirty per cent) of the Purchase Price;     9.2.5  
Contingent Liabilities         in respect of any liability which is contingent
unless and until such contingent liability becomes an actual liability;    
9.2.6   Provisions in the Closing Date Balance Sheet         in respect of any
claim if and to the extent that specific provision or reserve is made for the
matter giving rise to the claim in the Closing Date Balance Sheet;         as a
matter of example, claims made in connection with Losses resulting from a breach
of the representations and warranties contained in Article 7.22 (Conformity of
Products with Law) shall only be accounted for in the Amount of Claims (as
defined in Article 9.2.3) when the sum of all such claims shall exceed the
amount of the provisions related to products manufactured or sold in connection
with the Business taken into account in the Purchase Price Adjustment (and only
above such amount of provisions);     9.2.7   Disclosures         in respect of
any claim when the matter giving rise to such claim was expressly disclosed to
Buyer in the Accounts, this Agreement or the Annexes (notwithstanding the fact
that the numbering of the Annex in which such matter was disclosed did not
correspond to the Article containing the representations and warranties that
were breached);

27



--------------------------------------------------------------------------------



 



  9.2.8   Changes in legislation, etc.         in respect of any Loss if such
Loss is a consequence of:



  (a)   changes in legislation: the passing of, or any change in, after the date
of this Agreement, any law, rule, regulation or established administrative
practice of any government, governmental department, agency or regulatory body;
    (b)   accounting changes: any change in accounting policies, bases or
practice of Buyer or any of its Affiliates, introduced or having effect after
Closing;



  9.2.9   Insurance         in respect of any claim to the extent that any
Losses arising from the matter giving rise to such claim are actually covered by
insurance proceeds received on account of such Losses by the Company;    
9.2.10   Net Benefit         in respect of any claim for any Losses suffered by
Buyer to the extent of any corresponding net benefit to Buyer or arising
therefrom;     9.2.11   Purchase Price Adjustment         in respect of any
claim to the extent that the matter giving rise to such claim has already been
taken into account in the calculation of the Purchase Price Adjustment;    
9.2.12   Environmental matters         in respect of any claim resulting from a
breach of the representations and warranties contained in Article 7.21
(Environment), provided that:



  (a)   such breach has already been identified during the due diligence
investigations conducted prior to the date hereof by Buyer and its advisors in
the Premises, these due diligence investigations and the outcome thereof being
described in the “Phase I” and “Phase II” reports issued by the Buyer’s advisors
further to such investigations, which are attached as Annex 9.2.12 to this
Agreement; and/or     (b)   such breach relates to former activities of Valeo or
of its current or former Affiliates or to the employment of Business Employees
by Valeo or its current or former Affiliates in the past; and/or     (c)   such
breach is a consequence of Buyer’s decision to phase down industrial activities
at one of the Premises more than three (3) years after the Closing Date.



  9.2.13   Identified breaches         Buyer has not identified on the date
hereof any breach of the representations and warranties of Seller likely to give
rise to a claim under this Agreement.

28



--------------------------------------------------------------------------------



 



  9.2.14   Exceptions         Notwithstanding any of the foregoing, the
provisions of Articles 9.2.2 (Minimum claims), 9.2.3 (Deductible) and 9.2.4
(Maximum claims) shall not apply to claims resulting from a breach of Seller’s
covenants or a breach of the representations and warranties set forth in
Articles 7.1 through 7.6 (inclusive), for which the aggregate cap shall be an
amount equal to the Purchase Price; provided however that the provisions of
Article 9.2.2 (Minimum claims) shall apply to a breach of Seller’s covenants set
forth in Article 5. Furthermore, the provisions of Articles 9.2.2 (Minimum
claims), 9.2.3 (Deductible) and 9.2.4 (Maximum claims) shall not be applicable
in case of wilful misconduct (dol).     9.3   Mitigation of Losses



    Buyer shall act in good faith to mitigate any Loss incurred by it and shall
in particular take any appropriate and reasonable steps in the ordinary course
of business to perform its obligations and enforce its rights against third
parties.



  9.4   Conduct of claims     9.4.1   Notifications         If Buyer becomes
aware of any matter that may give rise to a claim against Seller under this
Agreement, notice of that fact shall be given to Seller within thirty
(30) Business Days or, in case of urgency, as soon as reasonably practical after
Buyer has become aware of such matter. Such notice (excluding its exhibits)
shall be in the English language or in French with an English translation.    
    Any claim for Losses under Article 9.1 shall be asserted by giving to Seller
written notice of the claim in question, specifying (in reasonable detail) the
matter which gives rise to the claim, the nature of the claim and the amount
claimed in respect thereof (setting forth, in reasonable detail, the claimant’s
calculation of the loss thereby alleged to have been suffered by it) (a “Claim
Notice”).     9.4.2   Investigation by Seller         Without prejudice to the
validity of the claim or alleged claim in question, Buyer shall allow, and shall
procure that the Company allows, Seller and its accountants and professional
advisors to investigate at Seller’s costs the matter or circumstance alleged to
give rise to such claim, and whether and to what extent any amount is payable in
respect of such claim and for such purpose Buyer shall give, and shall procure
that the Company gives, subject to all reasonable costs and expenses being
reimbursed to them, all such information and assistance, including access to
personnel and the right to examine and copy or photograph any assets, accounts,
documents and records, all to the extent reasonably related to the matter of the
claim in question and as the Seller or its accountants or professional advisors
may

29



--------------------------------------------------------------------------------



 



      reasonably request. Seller agrees to keep all such information
confidential and only to use it for the purpose of the claim in question.    
9.4.3   Third party claim/liability         If the claim for Losses under
Article 9.1 is a result of or in connection with a claim by or liability to a
third party then:



  (a)   no admission of liability shall be made by or on behalf of Buyer or the
Company and the claim shall not be compromised, disposed of or settled without
the prior written consent of Seller (which consent shall not be unreasonably
withheld);     (b)   Seller shall have the right to participate at Seller’s
expense and with counsel of its choice in the defense of a third party claim by
the Company. In such event, Buyer shall afford Seller and its counsel the
opportunity to comment and the right to object (which right shall not be
unreasonably exercised) with respect to the conduct of the defense of the claim.
Buyer shall keep Seller reasonably informed of the progress of any third party
claim and its defense and Buyer shall (including with respect to product
recalls) send to Seller the material notices, written communication and filings
(including court paper) relating to such claim; and     (c)   Seller shall not
be liable until such claim or liability becomes an actual, due and payable
liability.



  9.4.4   Non-Interference         Buyer will not voluntarily initiate any
environmental investigation by Governmental Authorities having authority for the
Premises unless required by Law.     9.4.5   Failure to comply         A failure
to comply with this Article 9.4 shall not deprive Buyer from its right to claim
for indemnification under Article 9.1 but the indemnification due hereunder
shall be reduced in so far and to the extent Seller establishes that such a
failure to comply was detrimental to it.     9.5   Subrogation - Subsequent
Recovery



    Upon payment by Seller of an amount in discharge of any claim under this
Agreement, Seller shall be subrogated within the meaning of Article 1250 1° of
the French Civil Code to Buyer’s and/or Company’s rights in connection with such
claim vis-a-vis any third party. In that event, Buyer shall issue (or shall
cause the Company to issue) any quittance subrogative as might be requested by
Seller.       If Seller pays an amount in discharge of any claim under this
Agreement and Buyer or the Company subsequently recovers (whether by payment,
discount, credit, relief or otherwise) from a third party a sum which is
referable to the subject matter of the claim and which would not otherwise have
been received by Buyer or the Company, Buyer shall pay, or shall procure that
the Company pays, to Seller an amount equal

30



--------------------------------------------------------------------------------



 



    to the sum recovered from the third party (less any reasonable costs and
expenses incurred in obtaining such recovery) but only to the extent the amounts
so previously recovered from third parties by Buyer or the Company exceed the
amount of the deductible set forth in Article 9.2.3.



  9.6   Double Claims



    Buyer shall not be entitled to recover from Seller under this Agreement more
than once in respect of the same Loss suffered.



  9.7   Payment



    The payment of any sum due by Seller to Buyer or the Company under
Article 9.1 shall be made within ten (10) Business Days of the date when the
amount of Seller’s liability shall have been finally determined pursuant to
either an amicable settlement between Buyer and Seller or an enforceable
(exécutoire) decision of a court or arbitration tribunal of competent
jurisdiction.       Payment due by Seller hereunder shall be made to Buyer with
respect to Buyer’s Losses and to the Company with respect to the Company’s
Losses. In the first case, it shall be treated as a price reduction.



10   OTHER COVENANTS



  10.1   Non Solicitation – Non compete     10.1.1   To the fullest extent
permissible under applicable Law, for a period of two (2) years after the
Closing, Seller shall not, whether for its own account or for the account of any
other person, directly or indirectly, solicit, endeavor to entice away any of
the Business Employees listed in Annex 1(iii) or otherwise directly interfere
with the relationship of the Company or any of its successors with any person
who is employed by or otherwise engaged to perform services for the Company or
any of its successors. Notwithstanding the above, Seller shall not be deemed in
breach of this covenant if it recruits Business Employees through untargeted
general advertising campaigns.     10.1.2   For a period of three (3) years
following the Closing Date, Seller undertakes and shall cause its Affiliates to
undertake, not to compete directly or indirectly with the Company in connection
with Business as of the Closing Date, including the “camless technology” (the
“Business at Closing”). This undertaking shall not prevent:



  (i)   Seller’s Brazilian Affiliate Johnson Controls Automotive Electronics do
Brasil Ltda (the “Brazilian Affiliate”) to operate its activities in accordance
with Article 10.7;     (ii)   Seller from exercising its rights under the Patent
Co-ownership Agreement;

31



--------------------------------------------------------------------------------



 



  (iii)   Seller from purchasing any company which, directly or indirectly,
compete with the Company in connection with the Business at Closing, provided
such company’s turnover generated by the competing business does not represent
more than twenty (20)% of such company’s total turnover and provided further
that Seller undertakes to offer and/or to cause to offer to Buyer at fair market
value the acquisition of the part of the business which competes with the
Company in connection with the Business at Closing and, in the event Buyer is
unable or unwilling to purchase this part of the business, to use its best
efforts to sell the business at its fair market value within six (6) months
following its acquisition. No such constraint shall apply if the competing
business represents less than five (5)% of such company’s total turnover;    
(iv)   Seller from operating its electrical and energy management and body
controls activity for hybrid vehicles.



  10.2   Formalities



    Buyer shall cause the Company to fulfill all the registration, filing and
publication formalities subsequent to the Contribution in Kind, to the extent
that such formalities shall not already have been complied with at Closing.
Costs relating to such formalities are included in the Carve-Out Costs and shall
as such be dealt with as indicated in Article 10.3.



  10.3   Carve-out costs



    The Parties have agreed that Seller shall bear all the Carve-Out Costs up to
a maximum amount of EUR 1,900,000 (one million nine hundred thousand Euros).
Other Carve-Out Costs shall be borne by the Company after the Closing Date
and/or by Buyer.       As a consequence:



  (i)   if the Carve-out Costs borne by Seller (as described hereafter) are more
than EUR 1,900,000, Buyer shall cause the Company to reimburse Seller, upon
presentation of adequate documentary evidence of the carve-out works performed
and the expenses disbursed, for the amount of such Carve-Out Costs exceeding EUR
1,900,000; any amount due under this Article 10.3(i) shall be paid on the tenth
(10th) Business Day following the date on which the Final Closing Working
Capital and the Final Closing Liabilities have eventually been determined in
accordance with the provisions of Article 3.3.5;     (ii)   if the Carve-out
Costs borne by Seller (as described hereafter) are less than EUR 1,900,000,
Seller shall reimburse the Company for Carve-Out Costs paid by the Company after
the Closing Date and/or by Buyer upon presentation of adequate documentary
evidence of the carve-out works performed and the expenses disbursed; however,
the amounts to be reimbursed by Seller under this Article 10.3(ii) shall in no
event exceed the

32



--------------------------------------------------------------------------------



 



      difference between (A) EUR 1,900,000 and (B) Carve-Out Costs borne by
Seller (as described hereafter).



    For the purposes of this Article 10.3, Carve-Out Costs borne by Seller shall
include (i) Carve-Out Costs paid by Seller before or on Closing and
(ii) Carve-Out Costs owed by Seller and not paid at Closing but paid thereafter.
      Seller shall have no obligation to undertake or complete the actions
corresponding to Carve-Out Costs before the Closing Date. Seller shall
nevertheless make all its best efforts to make sure that information technology
related carve-out works (as identified in Annex 1(iv)) shall be completed at or
as soon as possible after the Closing Date and that the temporary lay-out
Pontoise related carve-out works (as identified in Annex 1(iv)) shall be
completed before Closing Date. Seller shall provide on the Closing Date all
adequate documentary evidence for the carve-out actions completed and Carve-Out
Costs disbursed on or before such date.       For the avoidance of doubt, it is
recalled that costs in connection with the carving-out of the Business
(including Carve-Out Costs) and related debts/provisions of the Company shall
not be taken into account for the calculation of the Purchase Price Adjustment.
      Seller shall not bear any Carve-Out Cost related to works undertaken more
than eighteen (18) months after the Closing Date.



  10.4   Specific Environmental Compliance Costs



    Seller shall do its best efforts to complete before Closing all the
environmental works listed in Annex 1(x) Part 1 in compliance with the deadlines
indicated in such Annex and shall bear all the related Specific Environmental
Compliance Costs. If such works have not been completed by the Closing Date, the
Company or the Buyer shall perform such works, and Seller shall reimburse the
Buyer or the Company of the corresponding Specific Environmental Compliance
Costs upon presentation of adequate documentary evidence of the works performed
and the expenses disbursed. It is however specified that Specific Environmental
Costs borne by Seller in connection with each of the works listed in Annex 1(x)
Part 1 shall not exceed the amount specified for such work in Annex 1(x) Part 1.
      Seller shall also reimburse to Buyer or to the Company, upon presentation
of adequate documentary evidence of the works performed and the expenses
disbursed, the Specific Environmental Compliance Costs corresponding to Annex
1(x) Part 2, which shall not be completed before Closing. It is however
specified that Specific Environmental Costs borne by Seller in connection with
each of the works listed in Annex 1(x) Part 2 shall not exceed the amount
specified for such work in Annex 1(x) Part 2.       For the avoidance of doubt,
it is recalled that environmental costs (including Specific Environmental
Compliance Costs) and related debts/provisions of the Company shall not be taken
into account for the calculation of the Purchase Price Adjustment.

33



--------------------------------------------------------------------------------



 



    Seller shall not bear any Specific Environmental Compliance Cost related to
works undertaken more than two (2) years after the Closing Date.



  10.5   Retained litigation



    Buyer shall give, and shall procure that the Company gives, subject to all
reasonable costs and expenses being reimbursed to them, all such information and
assistance, including access to personnel, and the right to examine and copy or
photograph any assets, accounts, documents and records, all to the extent
reasonably related to any lawsuit related to the Business and which would not be
contributed to the Company, as Seller or its accountants or professional
advisors may reasonably request. Seller agrees to keep all such information
confidential and only to use it for the purpose of the lawsuit in question.



  10.6   Grants and Subsidies



    As soon as reasonably possible after the date hereof, Seller and the Company
shall jointly notify in the form set forth in Annex 10.6 the various
Governmental Authorities from which Seller has obtained grants or subsidies in
connection with the Business so as to inform them of the contemplated
Transaction and to request their consent to the transfer to the Company of the
grants or subsidies obtained.       Should the Company be bound to reimburse the
amount of any subsidy (other than a loan granted by any Governmental Authority)
because the relevant Governmental Authority refuses the transfer of such subsidy
to the Company and the transfer of the Transfer Shares to Buyer for any reason
except the management of the Business and/or the projects underlying such grants
or subsidies after the Closing Date, Seller shall reimburse the Company for such
amount within ten (10) Business Days from the repayment of such amount by the
Company.



  10.7   Activities of the Brazilian Affiliate     10.7.1   Subject to
Article 10.7.2, Seller shall cause the Brazilian Affiliate to terminate the
manufacturing and the sale of products of the Business currently manufactured
and/or sold by the Brazilian Affiliate as from the Closing Date.     10.7.2  
Notwithstanding Article 10.7.1, the Brazilian Affiliate shall have the right to
perform, for a period of three (3) years, its obligations under the contracts
entered into by the Brazilian Affiliate with respect to products of the Business
prior to the date hereof, as such contracts are disclosed in Annex 10.7.2, it
being specified that such contracts shall not be renewed whether tacitly or
expressly by the Brazilian Affiliate after the date hereof.         To the
extent necessary, Buyer shall cause the Company to grant the Brazilian Affiliate
with a free right to use the Contributed Intellectual Property currently used by
the Brazilian Affiliate for the manufacturing and/or the sale of products of the
Business, provided that such right shall not be used by the Brazilian Affiliate
for other purposes than the

34



--------------------------------------------------------------------------------



 



      performance of the contracts entered into by the Brazilian Affiliate with
respect to products of the Business prior to the date hereof.     10.7.3  
Beginning on the Closing Date and during a three (3) year period, Seller shall
furthermore provide Buyer with its reasonable assistance in Buyer’s efforts to
develop the Business on the territories of Mercosur.



11   CONFIDENTIALITY



  11.1   Subject to Article 12 and Article 11.2, the Parties shall treat as
strictly confidential all information received or obtained as a result of
entering into or performing this Agreement which relates to:



  (a)   the negotiations relating to this Agreement or any document referred to
in this Agreement; or     (b)   the provisions or subject matter of this
Agreement or any document referred to in this Agreement; or     (c)   in the
case of Seller, Buyer or any of its Affiliates, and in the case of Buyer, Seller
or any of its Affiliates.



  11.2   Buyer and Seller may disclose information to a third party which would
otherwise be confidential if and to the extent:



  (a)   required by the law of any relevant jurisdiction or for the purposes of
any legal proceedings; or     (b)   required by any recognized securities
exchange or by any regulatory or governmental body; or     (c)   such
information is disclosed on a strictly confidential basis to that third party’s
professional advisors, auditors or bankers for the purpose of advising that
third party in connection with this Agreement provided that such disclosure
shall be made subject to the terms set out in Article 11.1; or     (d)   the
information has come into the public domain otherwise than through that third
party; or     (e)   prior written consent to the disclosure has been given by
the other Party; or     (f)   required to obtain the satisfaction of conditions
precedent listed in Article 4.1 to 4.3; or     (g)   required to enable a Party
to enforce its rights or remedies under this Agreement,



      provided that any such information disclosed pursuant to Article 11.2
(a) and Article 11.2 (b) shall be disclosed only after consultation (where
practicable) with the other Party.

35



--------------------------------------------------------------------------------



 



  11.3   The present confidentiality undertaking shall remain in force for a
period of five (5) years starting from the date of signature of this Agreement.
    12   ANNOUNCEMENTS     12.1   Subject to Article 12.2, no Party shall make
or issue at any time (whether before or after Closing) any announcement,
circular or other publicity relating to any matter referred to in this Agreement
without the other Party’s prior written approval of the form and content of such
announcement. Such undertaking shall remain in force for a period of two
(2) years starting from the date of signature of this Agreement.     12.2  
Article 12.1 does not apply to any announcement, circular or other publicity:



  (a)   required by the law of any relevant jurisdiction or by the rules or
regulations of any recognized securities exchange or of any regulatory or
governmental body; or     (b)   which is made or sent by or on behalf of Buyer
or Seller after Closing advising the press, employees, customers, suppliers or
agents of the Company of the change in control of the Company.



  13   MISCELLANEOUS     13.1   All communications, notices and disclosures
required or permitted by this Agreement shall be in writing and shall be given
(i) by hand delivery, by prepaid registered or certified mail (with return
receipt requested), (ii) by an established overnight courier providing proof of
delivery or (iii) by facsimile (provided that a confirmation copy is also sent
no later than the next Business Day by any of the means listed in (i) or (ii)),
addressed as follows, unless and until any Party notifies the other Party in
accordance with this Article 13.1 of a change of address:         If to Seller:
        Johnson Controls Automotive Electronics
18, rue Jules César
95520 Osny
France
Fax: (33) 1 30 17 68 66
Attn: Group Counsel         With a copy to:         Dr. Volkmar Schneider,
Vice-President General Counsel Europe
JCI Beteiligungs GmbH
Industriestraâe 20-30
51399 Burscheid,

36



--------------------------------------------------------------------------------



 



      Allemagne
Fax: (49) 2174 65 3134
        If to Buyer:
        Valeo
43, rue Bayen
75017 Paris
Fax: (33) 1 40 55 21 69
Attn: General Counsel         Any notification under this Agreement shall be
deemed made on the date of its receipt (it being specified that, in case of
notification by telecopy, the date of receipt shall be the date on which the
confirmation copy has been sent in accordance with the provisions of this
Article 13.1).     13.2   Valeo may, at any time until three (3) Business Days
before the Closing, assign or transfer all, but not part, of its rights and
obligations arising under this Agreement to any of its Affiliates, provided that
it shall remain severally liable in respect of such obligations until full
performance of such obligations or until written express release by Seller.    
13.3   The Parties shall each pay their own costs, charges and expenses in
relation to the negotiation, preparation, execution and implementation of this
Agreement including, without limitation, filing fees and fees and expenses of
attorneys, accountants, financial advisors, lenders or brokers.         Seller
represents and warrants to Buyer that it has not employed the services of any
investment bank, financial advisor, broker or intermediary in connection with
the Transaction other than Société Générale (whose fees and expenses will be
borne by Seller).         Buyer represents and warrants to Seller that has not
employed the services of any investment bank, financial advisor, broker or
intermediary in connection with the Transaction other than Merrill Lynch (whose
fees and expenses will be borne by Buyer).     13.4   This Agreement (together
with all Schedules, Annexes, Exhibits and documents referred to in it or
executed at Closing) constitutes the entire agreement and understanding between
the Parties with respect to its subject matter and replaces and supersedes all
prior agreements, arrangements, undertakings or statements regarding such
subject matter.     13.5   No variation of this Agreement shall be effective
unless made in writing and signed by the Parties.     13.6   If part of this
Agreement is or becomes invalid or non-binding, the Parties shall remain bound
to the remaining part. The relevant Parties shall in that event replace the
invalid on non-binding part by provisions which are valid

37



--------------------------------------------------------------------------------



 



      and binding and the effect of which, given the contents and purpose of
this agreement, is to the greatest extent possible similar to the invalid or
non-binding part.



14   GOVERNING LAW AND DISPUTE RESOLUTION



  14.1   Governing Law



    This Agreement shall be governed by, and construed in all respects in
accordance with, French law.



  14.2   Jurisdiction



    All disputes arising in connection with this Agreement shall be submitted to
the sole jurisdiction of the Commercial Court of Paris.



15   LIST OF ANNEXES       [Redacted]

              Valeo   Johnson Controls Automotive Electronics
 
           
By:
  /s/ Vincent Marcel   By:   /s/ Antje Merlin

           
Name:
  Vincent Marcel   Name:   Antje Merlin
Title:
  Group Vice President of Financial Affairs   Title:   Group Counsel
 
           

      By:   /s/ Fernando de Miguel

           

      Name:   Fernando de Miguel

      Title:   VP General Manager Electronics

38